DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-11, the closest prior art (see references on IDS and PTO 892 form) discloses (as recited in independent claim 1) semiconductor structure, comprising: a substrate 22 (see figs. 3-4 and related text of Moriya ‘261) having a seal ring region (region of rings 14) and a circuit region 30; one or more dielectric layers 20&13 disposed on the substrate; a connection structure 16 disposed in the one or more dielectric layers; and a metal plug 14, wherein the 
Re claims 12-16, the closest prior art (see references on IDS and PTO 892 form) discloses (as recited in independent claim 12) semiconductor structure, comprising: a substrate 1 (see figs. 1-2 and related text of Okada et al. ‘070) having a seal ring region (region of rings 21-23) surrounding a circuit region 18; dielectric layers 6&8&11&13&15&16&17 disposed on the substrate; a connection structure 31&38&45&52&59 disposed in the dielectric layers in the seal ring region, wherein the connection structure includes metal layers 31&45&59 in a stacking configuration; first metal plugs 25 disposed between the substrate and the connection structure in the seal ring region. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor structure wherein each of the first metal plugs includes a cobalt core and a conductive barrier layer surrounding the cobalt core, wherein the cobalt core has at least two steps in a cross-sectional view; and first metal vias disposed on the first metal plugs and connecting the first metal plugs to the connection structure.
Re claims 17-20, the closest prior art (see references on IDS and PTO 892 form) discloses (as recited in independent claim 17) semiconductor structure, comprising: a substrate 232 (see figs. 2-3C and related text of Yaung et al. ‘021) having a first seal ring region 220 and a second seal ring region 210 surrounding a circuit region 202; dielectric layers 214&216&222 (including the unlabeled dielectric between substrate 232 and layer 216) disposed on the substrate; and multiple seal rings (210a&210b for 210 and 220a&220b for 220) configured in each of the first and the second seal ring regions, wherein each of the seal rings includes: a connection structure (stack of metal layers and vias in each of the multiple seal ring structures) disposed in the dielectric layers and having a stack of interconnected metal layers, a metal plug 218 disposed between the substrate and the connection structure. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor structure wherein the metal plug includes a metal core that has at least three sections and the three sections become wider as they are further away from the substrate, and a metal via disposed on the metal plug and connecting the metal plug to the connection structure.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899